Citation Nr: 1824599	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-38 694	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for kidney cancer, to include as due to drinking contaminated water at Camp Lejeune.

2.  Entitlement to service connection for kidney failure, to include as due to drinking contaminated water at Camp Lejeune.

3.  Entitlement to service connection for multiple myeloma, to include as due to drinking contaminated water at Camp Lejeune.

4.  Entitlement to service connection for residuals of bladder cancer, to include as due to drinking contaminated water at Camp Lejeune.

5.  Entitlement to service connection for residuals of colon cancer, to include as due to drinking contaminated water at Camp Lejeune.

REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty in the U.S. Marine Corps from August 1950 to March 1952 with service with service at Camp Lejeune.  He died in November 2013.  The appellant is the Veteran's surviving spouse.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  The appellant was determined to be the eligible claimant for substitution in the Veteran's appeal.

In April 2018, the appellant presented sworn testimony during a video conference hearing in San Diego, California, which was chaired by the undersigned.  
Regarding the claim for service connection for kidney cancer, as will be described further below, the evidence does not support a finding that the Veteran suffered from kidney cancer.  The record does support, however, that the Veteran suffered from kidney failure.  The scope of a claim includes any disability that may be reasonably encompassed by the claimant's description of the claim, the symptoms described, and the information in the record.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86-87 (2009) (noting that a claimant may identify the benefit sought in the claim by "referring to a body part or system that is disabled or by describing the symptoms of the disability").  Thus, to make clear that all kidney conditions raised by the record were considered, the issues of service connection for kidney cancer and service connection for kidney failure both have been listed on the title page and are adjudicated herein.  

The issue of entitlement to Dependency and Indemnity Compensation has been raised by the record in a November 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).


FINDINGS OF FACT

1.  The evidence does not demonstrate that the Veteran had kidney cancer or any residuals thereof at any time during the appeal period.

2.  The Veteran's kidney failure was likely the result of active service at Camp Lejeune.

3.  The Veteran's multiple myeloma was likely the result of active service at Camp Lejeune.

4.  The Veteran's bladder cancer was likely the result of active service at Camp Lejeune.

5.  The Veteran's colon cancer was likely the result of active service at Camp Lejeune.


CONCLUSIONS OF LAW

1.  The criteria for service connection for kidney cancer have not been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2017).

2.  The criteria for service connection are met for kidney failure.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303  (2017).

3.  The criteria for service connection are met for multiple myeloma.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

4.  The criteria for service connection are met for residuals of bladder cancer.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).

5.  The criteria for service connection are met for residuals of colon cancer.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all of the evidence of record, with an emphasis on the medical evidence pertinent to the claim on appeal. Although all the evidence of record has been thoroughly reviewed, the Board is not required to discuss each piece of evidence in detail.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis herein will focus on what the evidence shows, or fails to show, with respect to the Veteran's claims.

I. Duties to Notify and Assist

With regard to the kidney failure, multiple myeloma, bladder cancer, and colon cancer claims, these claims are granted herein and any error as to the duties to notify and assist is moot.

With regard to the kidney cancer claim, the Board finds that the VA's duty to notify and assist has been met and the appellant and her representative have not argued otherwise.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir 2011).  

The AOJ sent an adequate notice letter to the Veteran in January 2013.  All available service treatment records and post-service medical records have been obtained.  The appellant has not identified any outstanding records that may be relevant to these claims.  

The Veteran was not afforded a VA examination to address his kidney cancer claim.  However, there is no competent evidence showing that the Veteran was ever diagnosed with kidney cancer.  A review of the Veteran's VA and private treatment records note his multiple diagnoses of cancer, but make no reference to kidney cancer.  Significantly, the Veteran underwent a kidney biopsy that was negative for any malignancy.  Moreover, as the Veteran has died, a new VA examination is not possible.  Remand for a VA opinion is not necessary.  See Waters v. Shinseki 601 F.3d 1274, 1278 (Fed. Cir. 2010).  




II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C. § 1110 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (noting that nexus may be demonstrated by a showing of continuity of symptomatology where the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a)).  

Kidney Cancer

A review of the medical evidence of record fails to establish a diagnosis of kidney cancer at any time during the appeal period or proximate thereto.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  In fact, there is no evidence showing the Veteran was diagnosed with kidney cancer at any time during his life.  Although the appellant asserted during her hearing that the appellant had been diagnosed with kidney cancer, the Board notes that the Veteran was diagnosed with and died from kidney failure; however, that is addressed as a separate issue below.  

The Board has thoroughly reviewed the Veteran's private and VA treatment records and finds that, while the Veteran suffered from kidney failure, there is no competent diagnosis of kidney cancer.  Although laypersons, such as the appellant, are sometimes competent to provide opinions on certain medical questions, the specific issue in this case falls outside the realm of common knowledge of a lay person as it involves making definitive clinical diagnoses based on knowledge of nephrology and oncology in the context of benign biopsy results.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  While the appellant is certainly competent to report the Veteran's symptoms, she is not competent to attribute his symptoms to a particular diagnosis or any diagnosis at all.  See Jandreau v. Nicholson, 492 F.3s 1372, 1377 n.4 (Fed. Cir. 2007) (Lay persons are not competent to diagnose degenerative joint and disc disease and spinal stenosis as these are not manifested by external but rather internal signs visible only through medical imaging technology and requiring expertise in radiographic analysis to diagnose); see also 38 C.F.R. § 3.159 (a)(1) (2017) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  Her general assertions are therefore not competent evidence of a diagnosis of kidney cancer.  Further, her opinion would also be significantly outweighed by the lack of diagnoses from VA and private physicians, who clearly hold the level of medical expertise to address the nature and etiology of the Veteran's complaints.  

Accordingly, the first element of Shedden/Caluza is not met for the kidney cancer claim.  Service connection cannot be granted for kidney cancer.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).

Kidney Failure, Multiple Myeloma, Bladder and Colon Cancer

The Board notes that the appellant has claimed that the Veteran's kidney failure, multiple myeloma, bladder cancer, and colon cancer are due to exposure to carcinogens in the water supply while serving at Camp Lejeune in 1952.  

VA regulations allow for presumptive service connection for certain diseases, including multiple myeloma and bladder cancer, for those who served at Camp Lejeune between August 1, 1953 and December 31, 1987.  38 C.F.R. §§ 3.307(a)(7), 3.309(f) (2017).  Although the Veteran's time at Camp Lejeune was not during the presumptive period and not all of his claimed disabilities are included in the list of presumptive disabilities, the appellant may establish entitlement to service connection through evidence showing direct causation.   See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

With regard to present disabilities, a December 2014 letter from the Veteran's private physician indicates that he had been diagnosed with kidney failure, multiple myeloma, bladder cancer, and colon cancer prior to his death.  The first element of Shedden/Caluza is met for each of these claims.

With regard to an in-service event, the Veteran's personnel records indicate that he served at Camp Lejeune in 1952.  Although VA regulations do not recognize presumptive exposure to contaminated water at Camp Lejeune until August 1, 1953, the December 2014 private physician letter opines that the contaminants would have existed at some level prior to August 1, 1953.  In light of this letter and the brief period of time between the Veteran's service at Camp Lejeune and the beginning of the presumptive exposure period, the Board finds that affording the appellant the benefit of the doubt, exposure to contaminants at Camp Lejeune can be conceded.  The second element of Shedden/Caluza is also met for these claims.

The remaining question is whether there is a medical nexus between the Veteran's conceded contaminant exposure at Camp Lejeune and his diagnosed kidney failure, multiple myeloma, bladder cancer, and colon cancer.  

The above-referenced December 2014 letter from the Veteran's private physician opined that the Veteran's claimed disabilities were due to his contaminant exposure at Camp Lejeune.  Specifically, the private physician explained that it was highly improbable that an individual would have multiple unrelated malignancies without a common element like carcinogen exposure.  In light of the Veteran's history of three separate and unrelated cancers, the examiner concluded that the Veteran was exposed to carcinogens at Camp Lejeune and that this exposure was the cause of his multiple myeloma, bladder cancer, and colon cancer.  He further concluded that the Veteran's rapidly progressing kidney failure had also been the result of this exposure, as kidney failure was a well-known result of toxic exposure and the kidney biopsy had not shown a clear cause of his kidney failure.  The December 2014 private physician's opinion was supported by a March 2013 letter from a different private physician, linking the Veteran's claimed disabilities to his service at Camp Lejeune.  There is no evidence to contradict the positive opinions.

For all of the foregoing reasons, the Board finds that the evidence is, at a minimum, in equipoise regarding the questions of whether the Veteran's kidney failure, multiple myeloma, residuals of bladder cancer, and residuals of colon cancer were related to his service at Camp Lejeune.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.310 (2017).  The benefit of the doubt will be conferred in the Veteran's favor.  The service-connection claims for kidney failure, multiple myeloma, residuals of bladder cancer, and residuals of colon cancer are granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for kidney cancer is denied.

Entitlement to service connection for kidney failure is granted.

Entitlement to service connection for multiple myeloma is granted.

Entitlement to service connection for residuals of bladder cancer is granted.

Entitlement to service connection for residuals of colon cancer is granted.



____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


